Citation Nr: 1723606	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  12-30 850A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased initial rating for lumbar strain, rated as 20 percent disabling from August 22, 2011.

2.  Entitlement to an increased initial rating for right knee sprain, rated as 10 percent disabling from August 22, 2011.

3.  Entitlement to an increased initial rating for recurrent left ankle strain, rated as 10 percent from August 22, 2011.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N.M. Floore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1995 to October 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In a January 2015 rating decision, the Veteran was awarded a 20 percent disability rating for lumbar strain and a 10 percent disability rating for recurrent left ankle strain, both effective July 13, 2013.  As higher schedular ratings remain possible throughout the appeal period, those claims remain on appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993). 

In June 2015, the Veteran testified before a Veterans Law Judge via live videoconference.  A transcript of that proceeding is of record.

In a September 2015 decision, the Board granted an initial 20 percent rating lumbar strain; denied an initial disability rating in excess of 10 percent for right knee strain; and granted an initial 10 percent rating for recurrent left ankle strain.  

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a Joint Motion for Partial Remand (JMPR), in December 2016, the Court, vacated those parts of the September 2015 Board decision that denied entitlement to an evaluation in excess of 20 percent for lumbar strain; entitlement to an evaluation in excess of 10 percent for right knee sprain; and entitlement to an evaluation in excess of 10 percent for left ankle strain, and remanded those issues for readjudication.

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, due to reasons that follow, a remand is required.  Although the Board regrets this delay, it is necessary to ensure the Veteran is afforded adequate due process and claim development assistance.

The JMPR determined that the Board previously erred when it relied upon two inadequate VA medical examination reports that failed to comply with the Court's holdings in Mitchell v. Shinseki, 25 Vet .App. 32, 43-44 (2011), and DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  It was noted that a claimant may be entitled to a higher disability evaluation than that supported by mechanical application of the relevant diagnostic codes where there is evidence that his disability causes functional loss. See 38 C.F.R. §§ 4.40, 4.45.  When a VA examination fails to take into account the factors listed in these regulations, it is inadequate for evaluation purposes.  See DeLuca, 8 Vet. App. at 206-207.  Specifically, the examiner must "express an opinion on whether pain could significantly limit functional ability during flare-ups or [on repetitive use] over a period of time," and the examiner's determination in that regard "should, if feasible, be portrayed in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups." Id. at 206 (internal quotation marks and alteration omitted).  The Court reinforced this principle in Mitchell, where it held that "when pain is associated with movement . . . the medical examiner must be asked to express an opinion on whether pain could significantly limit functional ability," and such determinations should "if feasible, be 'portray[ed]' . . . in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups."  Mitchell v. Shinseki, 25 Vet. App. at 44. 

In this case, the JMPR indicated that the July 2013 VA examination reports relating to the Veteran's ankles, knees, and spine did not meet this standard because the examiners noted that the Veteran suffered from functional loss during flare-ups; however, in each case the examiner noted that no additional loss of motion could be determined "without resorting to speculation" because the examiner was "[u]nable to reproduce [flare-ups] on exam."  It therefore appeared that none of the July 2013 VA examinations evaluated the functional loss in the ankles, knees, or spine during a flare-up, see Mitchell, 25 Vet. App. at 44, and vacate and remand is therefore warranted.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) ("[O]nce the Secretary undertakes the effort to provide an examination when developing a service-connection claim ... he must provide an adequate one.").  In the alternative, if the examination cannot be conducted during a flare-up, the examiner should attempt to quantify any such additional loss of motion.  If the examiner is unable to do so an explanation should be provided as to why not. See Mitchell, 25. at 43- 44; DeLuca v. Brown, 8. at 206-07.  

The Board further notes that subsequently, the Court has issued directives regarding VA examinations in Correia v. McDonald, 28 Vet. App. 158 (2016).  In that case, the Court required a pain assessment in an examination in order for the examination to be adequate.  Specifically, the examiner must test for pain in both active and passive motion, as well as in weight-bearing and nonweight bearing.  Measurement of an opposite joint is only required if the joint is "undamaged," i.e., completely without abnormalities.  In light of the foregoing, the Veteran must be afforded another VA examination which fully complies with DeLuca and Correia.  The examiner must test for pain in both active and passive motion, as well as in weight-bearing and nonweight bearing.

Accordingly, on remand the AOJ should procure another VA examination that includes findings regarding the degree upon which the Veteran experiences pain on motion and other functional loss.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for VA examinations to determine the nature and extent of his service-connected back disability, right knee disability, and left ankle disability.  The examiner should review the record prior to examination.  The examinations should be performed in accordance with the appropriate Disability Benefits Questionnaire (DBQ). The DBQs should be filled out completely as relevant.

With regard to each joint (the back, right knee and left ankle), the examiner must express an opinion on whether pain could significantly limit functional ability during flare-ups or [on repetitive use] over a period of time, and the examiner's determination in that regard should, if feasible, be portrayed in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups.  In the alternative, if the examination cannot be conducted during a flare-up, the examiner should attempt to quantify any such additional loss of motion.  If the examiner is unable to do so an explanation should be provided as to why not.

The examiner should also specifically test the range of motion in each joint (the back, right knee and left ankle) in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

Any opinions expressed by the examiner must be accompanied by a complete rationale.

2.  Review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the case should be returned to the examiner for completion of the inquiry.

3.  Readjudicate the claims on appeal in light of all of the evidence of record.  If the issues remain denied, the Veteran should be provided with a supplemental statement of the case as to the issues on appeal, and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

